 Case 6:20-cv-00385-JDK-JDL Document 17 Filed 02/03/21 Page 1 of 2 PageID #: 86




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

FRANK DISTEFANO,                            §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §    Case No. 6:20-cv-385-JDK-JDL
                                            §
KEITH GORSUCH, et al.,                      §
                                            §
      Defendants.                           §

           ORDER ADOPTING THE REPORT AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Frank Distefano filed this pro se civil rights lawsuit pursuant to 42

 U.S.C. § 1983. The case was referred to United States Magistrate Judge John D.

 Love for findings of fact, conclusions of law, and recommendations for the disposition.

       On August 31, 2020, Judge Love ordered Plaintiff to amend his complaint and

 to pay an initial partial filing fee, as required by 28 U.S.C. §1915(b).       Docket

 Nos. 12, 13. Plaintiff received copies of these orders on September 14, 2020, but has

 not complied or otherwise responded. See Docket No. 14. On November 3, 2020,

 Judge Love issued a Report recommending that this lawsuit be dismissed without

 prejudice for want of prosecution and failure to obey an order of the Court. Docket

 No. 15.    Plaintiff received a copy of this Report by December 10, 2020, but no

 objections have been received. See Docket No. 16.

       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court



                                           1
Case 6:20-cv-00385-JDK-JDL Document 17 Filed 02/03/21 Page 2 of 2 PageID #: 87




examines the entire record and makes an independent assessment under the law.

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

file objections from ten to fourteen days).        Here, Plaintiff did not object in the

prescribed period. The Court therefore reviews the Magistrate Judge’s findings for

clear error or abuse of discretion and reviews his legal conclusions to determine

whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221

(5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a

Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous,

abuse of discretion and contrary to law”).

      Having reviewed the Magistrate Judge’s Report and the record in this case,

the Court finds no clear error or abuse of discretion and no conclusions contrary to

law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

United States Magistrate Judge (Docket No. 15) as the findings of this Court. It is

therefore ORDERED that this case is DISMISSED, without prejudice, for want of

prosecution and Plaintiff’s failure to comply with an order of the Court.

        So ORDERED and SIGNED this 3rd day of February, 2021.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                             2
